IN THE SUPREME COURT OF 
TEXAS
No. 03-0877
In Re Roger Gerdes, Jr.
On Petition for Writ of Habeas Corpus
Per Curiam
Justice Enoch did not participate in the 
decision. 
The relator filed a petition for 
writ of mandamus in this Court on June 17, 2003. On September 19, 2003, the 
court of appeals denied the relator's petition for writ of habeas corpus because 
the petition for writ of mandamus pending in this Court raised similar issues. 
We denied the petition for writ of mandamus on September 25, 2003. In re 
Roger Gerdes, Jr., No. 03-0543 (Tex. Sept. 25, 2003). In light of our 
disposition of the petition for writ of mandamus, we dismiss the petition for 
writ of habeas corpus without prejudice to allow the court of appeals an 
opportunity to consider the merits of the relator's petition for writ of habeas 
corpus.
OPINION DELIVERED: September 29, 
2003